Citation Nr: 1244205	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-10 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to May 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by finding that bilateral hearing loss and tinnitus are etiologically related to active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2012).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In relevant part, 38 U.S.C.A. § 1154(a)  requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or greater; or the auditory thresholds for at least three of these frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts entitlement to service connection for bilateral hearing loss and tinnitus as a result of noise exposure during service.  More specifically, and as reflected in the January 2008 claim, he reported that he was the driver for a tank crew and participated in many live ammunition exercises, to include using a 76-mm tank gun, as well as a 50-caliber and a 30-caliber machine gun.  He stated that it was during this time that he noticed a gradual deterioration in his hearing.  Further, and as reflected in the March 2009 VA Form 9, he reported that while driving the tank, there was a 90mm cannon two feet above his head and that his ears rang constantly as a result of the cannon blasts and overpressure.  

Lending credibility to his assertions is his DD Form 214 showing his military occupational specialty (MOS) was armor crewman.  In addition, decorations and awards are listed to include a Sharpshooter Badge (tank gun and 45-caliber sub machine gun) and an Expert Badge - pistol.  Thus, the Board accepts that the Veteran was exposed to loud noise during service.  

Further, and although service treatment records do not reflect results of audiometric testing, if any, and whispered voice testing was 15/15, bilaterally, at separation, such does not prevent the Board from finding in favor service connection.  38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

The July 2008 VA examination report reflects diagnoses of bilateral sensorineural hearing loss and tinnitus, and a speech recognition score using the Maryland CNC word list was 88 percent, bilaterally.  Current disability is established.  

The VA examiner noted significant noise exposure during service .  An opinion relating hearing loss and tinnitus to service was noted to require speculation because the claims file was not available for review.  Regardless, the Veteran is competent to report his symptoms, and symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

Furthermore, his report is consistent with his service and the Board finds his report of a continuity of symptoms to be credible.  Although private audiology treatment records identified, dated from 1975 to 2003 are unavailable, private and VA treatment records, dated in 2005 and 2008, respectively, reflect relevant complaints.  

The Board accepts that the Veteran had excessive noise exposure during service, based on not only his MOS but also on his credible statements and finds that his report as to onset of hearing loss and tinnitus and a continuity of symptoms after separation to the present, to be both competent and credible.  

The evidence is in at least equipoise.  Thus, resolving doubt in his favor, service connection for bilateral hearing loss and tinnitus is warranted. 


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


